 HOOD CORPORATION AND CESCOIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE273The activities of Respondent set forth in section III, above, occurring in connectionwith the operations of the Company, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent refused to bargain collectively in violation of Sec-tion 8(b) (3) of the Act by engaging in the strike it began on June 1, 1963, and order-ing or instructing the employees of the Company to strike, and by failing to notifythe Federal Mediation and Conciliation Service and the Kentucky Department ofLabor of the existence of a dispute within the meaning of Section 8(d)(3) of theAct within 30 days after the service of the notice on the Company that it intendedto terminate the contract, I shall order Respondent to cease and desist from violatingSection 8(b)(3) by striking, or ordering the employees of the Company to strike,without complying with the requirements of Section 8(d), and by failing to notifythe Federal Mediation and Conciliation Service and the Kentucky Department ofLabor as required by Section 8(d) (3).CONCLUSIONS OF LAW1.Cream Top Creamery, Inc., is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Respondent Milk, Ice Cream Drivers and Dairy Employees, Local No. 783 ofInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning of Section 2(5) of the Act.3.The said Company's employees employed as drivers and plant employees, ex-cluding office clerical employees, guards, and supervisors, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.4.Respondent is the exclusive representative of all the employees in the aforesaidappropriate unit for the purposes of collective bargaining, within the meaning ofSection 9(a) of the Act.5.Respondent has refused to bargain collectively in violation of Section 8(b)(3)of the Act by failing to comply with Section 8(d) of the Act as found in section IIIabove.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Hood Corporation and Contractors'EquipmentSupply Com=pany. d/b/a CescoandInternational Union of Operating En-.girieers,Local 370, AFL-CIO.CasesNos. 19-CA-2675 and19-CA-2688.Jwne 4, 1964DECISION AND ORDEROn October'23, 1963, Trial Examiner Wallace E. Roysterissued his.Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision with supporting argument.147 NLRB.No. 36.756-236-65-vol. 147-19' 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the National LaborRelations Act,,the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman McCulloch andMembers Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error.The rulings are herebyaffirmed.The Board has considered the entire record in these cases,including the Trial Examiner's Decision, and the exceptions and argu-ment in support thereof, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingadditions.Respondent attacks the validity of the certification issued by theregional Director in Case No. 19-RC-3222. It contends that theRegional Director improperly considered the Union's challenges tocertain ballots, and, further, that the Regional Director erred insustaining two of the challenges. In support of its position, Re-spondent offered to prove, (1) that during a preelection conference, itsrepresentatives and representatives of the Union entered into an oralagreement that there would be no challenges to said ballots or anyof the individuals on the payroll list, and (2) that the two individualsas to whom the Regional Director upheld challenges, included, con-trary to the Regional Director's determination, an employee who wasno longer a supervisor at the time of the election and another employeewho was not a part-time casual employee, and that, consequently, theRegional Director erred in sustaining the union challenges to theirballots.As found by the Trial Examiner, the election involved herein wasconducted pursuant to a consent-election agreement which providedthat the determination of the Regional Director would be final andbinding as to any question relating to the election. It long has beenestablished policy that in such consent proceedings, the Board willnot entertain appeals from the Regional Director's determinations, orotherwise review such determinations, in the absence of evidenceclearly establishing that the Regional Director's action was arbitraryor capricious.' Respondent's offer of proof falls far short of establish-ing that the Regional Director acted arbitrarily or capriciously, eitherin entertaining the challenges,' or in his ruling on such challenges a'David Dankner,. d/b/a Dankner Motor Sales,107 NLRB 1277;Sumner Sand &Gravel Company,128 NLRB 13G8, enfd. 293 F. 2d 754 (C.A.9) ; Parkhurst Manufactur-ing Company, Inc.,136 NLRB 872, enfd. 317 F. 2d 513 (C.A. 8).2 An agreement between the parties settling questions of voter eligibility will be hon-oredby the Board, only if the agreement is in writing.Norris-Thermador Corporation,119 NLRB 1301. Even a written agreement will be set aside if it does not conform toBoard or statutory policy,Westlake Plastics Company and Crystal--X Corporation,119NLRB 1434.aEven assuming that the Regional Director erred in his ruling on the challenged ballots,this is an insufficientbasis for going behind the consent-election agreement' which makeshis decision final and bindingon the parties,Parkhurst Manufacturing Company, Inc.,supra,footnote 1. HOOD CORPORATION AND CESCO275Accordingly, we find, in agreement with the Trial Examiner, thatthe Respondent violated Section 8(a) (5) in refusing to bargain withthe Union pursuant to the certificate issued in Case No. 19-RC-3222.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, its officers,agents, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter came on to be heard before Trial Examiner Wallace E. Royster inBoise,Idaho, on October 11, 1963.1The complaint issued September 17 uponcharges filed by International Union of Operating Engineers, Local 370, AFL-CIO,herein called the Union, on July 19 and August 2.As amended at the hearing, italleges that Hood Corporation and Contractors' Equipment Supply Company d/b/aCesco, herein called the Respondent, has, by refusing to bargain with the Union,engaged in unfair labor practices within the meaning of Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended, herein called the Act.Upon the entire record in the case,'I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAs alleged in the complaint and admitted in the answer, I find that Hood Cor-poration (a California corporation) and Contractors' Equipment Supply Companyd/b/a Cesco (an Idaho corporation) are, and at all times material herein have been,engaged in the business of constructing gas pipelines in Idaho, Montana, andNorthDakota.During the past year, Respondent furnished services to theUnited States Air Force to a value in excess of $1,000,000.These services had asubstantial impact on national defense. I find that the Respondent is, and at alltimes material herein has been, an employer within the meaning of Section 2(2)of the Act, engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.H. THE UNFAIR LABOR PRACTICESRespondent's answer admits,and I find,that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.On March 22,theUnion and the Respondent entered into a consent-electionagreement in the usual form which was approved by the Regional Director forthe Nineteenth Region on March 27.The agreement provided in pertinent part:.. the determination of the Regional Director shall be final and binding upon anyquestion,including questions as to the eligibility of voters,raised by any partyhereto relating in any manner to the election, ..."Pursuant to this agreement, anelection was conducted by agents of the National Labor Relations Board under thedirectionof theRegional Director for the Nineteenth Region.Fifteen ballots werecast and four of these were challenged by the Union.The initial count gave sixvotes for the Union and five against.As the challenged ballots were sufficient innumberto be determinative of the outcome of the election,the Regional Directorcaused an investigation to be made, and,on May 1, ruled that two of the challengedballots be opened and counted and that the challenges to the remaining two besustained.The revised count then gave'seven votes to the Union and six against it.On May 7 theRegional Director issued his certification of representative,findingthe Union to have been designated as the exclusive representative of all employeesfor purposes of collective bargaining.Thereafter,on May 9,1963,the Respondentforwarded exceptions to the Regional. Director'sruling on challenged ballots toIAll dates mentionedare In 1963. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDthe National Labor Relations Board in Washington, D.C.On May 20, the Board,through its Associate Executive Secretary, wrote the Respondent that in view ofthe agreement to leave all matters to the determination of the Regional Director,the Board was refusing to entertain an appeal from the Regional Director's actionand would not consider the exceptions.Respondent's answer admits, and I find, that all journeymen mechanics, fieldmechanics, welders, automatic welders, and helpers, and all other shop employeesemployed by Respondent, excluding office clerical employees, guards, supervisors,and professional employees as defined by the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9(b) of the Act.At the 'hearing, counsel for the Respondent offered to prove that prior to theballoting an agreement was reached between the Respondent and the Union, withthe approval ,of an agent of the Regional Director,.that all 15 employees would bepermitted to vote without challenge.Respondent argues that the Board inConsoli-dated Industries, Inc.,2enunciated a policy of honoring such agreements and ofrefusing to consider challenges inconsistent with such an understanding. It is notclear from this record whether, in the course of the investigation made by theRegional Director relative to the challenged ballots, this argument was advanced forhis consideration.It is true, however, that in the exceptions to the ruling on chal-lenged ballots, counsel for the Respondent in his communication to the Boardseeking to have that ruling set aside or modified, asserted as a ground for suchaction that there had been an agreement on an eligibility list and that in consequencethe ballots of all who voted should have been counted.The Board refused to consider the exceptions. I assume that it took this action infull awareness of the nature of Respondent's argument.Considering the breadthof authority reposed in the Regional Director by the terms of the consent-electionagreement, together with the finality to be accorded his ruling, and cognizant ofthe Board's refusal to consider Respondent's exceptions, I find that I have no au-thority to take any action in the circumstances either to modify the ruling of theRegional Director or in any respect to review the action of the Board.I find that the Union is the exclusive bargaining representative of Respondent'semployees in the appropriate unit.By refusing, as it has, to recognize and to bargainwith the Union as such representative, the Respondenthas engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(5) and (1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Respondent has refused unlawfully to bargain with theUnion, I will recommend that, upon request, the Respondent bargain with the Union.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct, and at all times material herein has been the majority representative of Re-spondent's employees in the appropriate unit.3.All journeymen mechanics, field mechanics, welders, automatic welders, andhelpers, and all other shop employees employed by Respondent, excluding officeclerical employees, guards, supervisors, and professional employees as defined bythe Act, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4.By refusing, upon. request, to bargain with the Union as the exclusive repre-sentative of Respondent's employees in the appropriate unit, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) -and (7) of the Act.2116 NLRB 1204, 1207. HOOD CORPORATION AND CESCO277RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Hood Corporationand Contractors' Equipment Supply Company d/b/a Cesco,Boise,Idaho, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing, upon request, to bargain with the Union as the exclusive representa-tive of Respondent's employees in the appropriate unit.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistthe Union or any labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual paid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by the provisos ofSection 8 (a) (3) of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain with the Union as the exclusive representative ofthe employees in the appropriate unit, and, if an understanding is reached, embodyit ina signed agreement.(b) Post at its operations copies of the attached notice marked "Appendix." 3Copies of the notice, to be furnished by the Regional Director for the NineteenthRegion, shall, after being duly signed by an authorized representative of the Re-spondent, be posted by it immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that said notices are not altered, defaced,'orcovered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision and Recommended Order, what steps the Respondent has taken incompliance.43 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."4 In the event that this Recommended Order be adopted by the Board, this provisionshallbemodified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL, upon request, bargain collectively with the International Unionof Operating Engineers, Local 370, AFL-CIO, as the exclusive representativeof the employees in the appropriate unit, and, if an understanding is reached,embody it in a signed agreement. The appropriate unit is:All journeymen mechanics, field mechanics, welders, automatic welders,and helpers, and all other shop employees, excluding office clerical em-ployees, guards, supervisors, and professional employees as defined by theAct.WE WILL NOT by refusing to bargain or in any like or similar manner inter-ferewith, restrain, or coerce employees in the exercise of rights guaranteedthemby Section 7 ,of the Act.HOOD CORPORATION and CONTRACTORS' EQUIP-MENT SUPPLY COMPANY d/b/a CESCO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle,Washington Telephone No. Mutual 2-3300,Extension 553, if they have any questions concerning this notice or compliance withits provisions.The Coachman's InnandHotel-Motel, Restaurant EmployeesUnion,Local 200, Hotel and Restaurant Employees and Bar-tenders International Union,AFL-CIO.Case No. 26-CA-1555.June 5, 1964DECISION AND ORDEROn February 13, 1964, Trial Examiner Stanley N . Ohlbaum issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Decision.He further found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter, the Respond-ent filed exceptions to the Decision with a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'1The Respondent's request for oral argument is hereby denied as, in our opinion, therecord including the exceptions and brief, adequately presents the issues and the positionof the parties.2 These findings and conclusions were largely based upon credibility determinations ofthe Trial Examiner, to which the Respondent excepted.As it is the Board's establishedpolicy not to overrule the Trial Examiner's credibility findings unless the clear pre-ponderance of all the relevant evidence convinces us that they were incorrect, we find nobasis for disturbing the Trial Examiner's credibility findings in this case.Standard DryWallProducts, Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).We find it unnecessary to pass on the Trial Examiner's second basis for finding the8(a) (5) violation, in view of our agreement with his finding that the Respondent violatedits statutory duty to bargain in good faith by President Thompson's intrusion in a nego-tiating meeting of May 1, 1963, and breaking it up by his threatening and intimidatoryremarks. In any event, we agree with the provision of the Trial Examiner's RecommendedOrder that the Respondent bargain collectively with the Union on request, as an appro-priate remedy in the circumstances.147 NLRB No. 40.